Citation Nr: 0611051	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to June 1943.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2003 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
30 percent rating for bilateral pes planus.  

The veteran was initially represented by attorney Richard A. 
LaPointe.  In March 2006 correspondence, the Board notified 
the veteran of Mr. LaPointe's retirement and provided him 
with 30 days to notify the Board regarding how he wanted to 
proceed with his representation.  The 30 days have passed and 
the veteran has not responded to the letter, so the Board 
assumes he is now representing himself and it is appropriate 
for the Board to decide his appeal.  

The veteran's prior representative filed a notice of 
disagreement with the November 2004 rating decision that 
denied a total rating based on individual unemployability due 
to service connected disability.  The veteran did not perfect 
an appeal in that matter by filing a substantive appeal, and 
that matter is not before the Board.


FINDING OF FACT

The veteran's bilateral pes planus is no more than severe; 
marked pronation deformity, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation are not shown; 
and orthotics and special shoes are shown to bring 
improvement.. 


CONCLUSION OF LAW

A rating in excess of 30 percent for bilateral pes planus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (Code) 5276 
(2005). 
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  October 2003 and August 
2004 letters advised him of the evidence necessary to 
substantiate his claim for an increased rating.  The December 
2003 rating decision, a September 2004 statement of the case 
(SOC), and an August 2005 supplemental SOC provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.  While he was not given 
notice regarding effective dates of awards, he is not 
prejudiced by the Board proceeding with appellate review of 
the instant matter without such notice, as the decision below 
does not address any effective date questions (and he has not 
expressed disagreement with any effective date assigned).  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar.3,  2006).  He is not prejudiced by any defect 
in notice (including in timing) as he has had full 
opportunity to supplement the record and participate in the 
adjudicatory process after notice was provided  Finally, it 
is not alleged that the notice in this case was less than 
adequate.  

The veteran's VA and private treatment records have been 
secured.  The RO arranged for VA medical examinations in 
December 2003 and September 2004.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

Service connection for weak feet, rated 10 percent was 
granted in May 1948.  In January 1977, the RO re-
characterized the disability as bilateral pes planus due to 
weak feet and granted an increased (30 percent) rating.  Such 
rating is now "protected".

A March 2000 VA podiatry clinic progress note reveals there 
was notable edema about the posterior tibial tendon, but no 
palpable gaps, medial arch collapse bilaterally, and pain on 
palpation of posterior tibial tendon in the left foot.  The 
veteran was able to rise on the toes of his right foot, but 
not his left.  

In April 2000, the veteran reported his orthotics worked 
well, but that he did not consistently wear them.  X-rays 
showed pes planus deformity bilaterally.  

In November 2000, it was noted the veteran had pain on range 
of motion of his subtalar joint and midtarsal joint 
bilaterally, low arches bilaterally with a prominent 
navicular, pain on palpation of the posterior tibial tendon 
as it inserted into the navicular, and prominent metatarsal 
heads 1-5 bilaterally.  The VA podiatrist suggested removing 
the metatarsal bar and padding in his orthotics and putting a 
quarter inch of padding into his orthotics to help his 
arches.  

A VA podiatry clinic progress note in December 2000 reports 
that the veteran could not tolerate the foam padding added to 
the medial arch area of his orthotics because of arch pain 
and so he had removed it; Morton's extension was added to the 
right orthotic in an attempt to prevent excessive pronation 
and cast impressions were made for Ritchie braces.  It was 
noted that when standing, the veteran's medial arch flattened 
completely with severe pronation.  Pedal pulses were barely 
palpable; there was pain with passive plantarflexion and 
eversion and active dorsiflexion with inversion bilaterally; 
the forefoot was varus with rearfoot valgus.

An August 2001 VA progress note reports the veteran was 
"ambulating with custom made shoes with insoles."  He had 
pain with passive plantarflexion and eversion and active 
dorsiflexion with inversion bilaterally, the right foot 
having greater pain than the left.

In November 2001, the veteran reported that wearing a hinged 
ankle-fixation orthotic helped with stability and reduced his 
pain, but that walking for a long distance still caused 
discomfort.  The podiatrist noted a decreased medial arch 
bilaterally, palpable pedal pulses with no edema, and minimal 
pain along the course of the posterior tibial tendon at the 
insertion into the navicular.  The veteran complained of a 
burning sensation in the balls of his right foot and toes of 
his left foot.  He was instructed to continue using an ankle 
fixation orthotic when walking.

In November 2002, a VA podiatrist noted the veteran was 
unable to do a single heel toe raise exercise and that his 
gait was abducted.  The veteran's pedal pulses were 
diminished bilaterally.  He reported a burning pain in the 
mid-arch of his right foot as well as the balls of his feet 
that kept him up at night.

An April 2003 VA record notes the veteran had pain and 
redness across the sole of his right foot.

In July 2003, the veteran reported to his VA podiatrist that 
he wore his leg braces only on occasion because they caused 
fatigue.

A September 2003 VA record notes the veteran could not do a 
single heel toe raise bilaterally.  His gait was "abducted 
with too many toes sign of right" and there was pain on 
palpation of the plantar fascia of his mid-arch.  He was 
instructed to get a modified Ritchie brace with added padding 
to the forefoot.  

On October 2003 VA examination, the veteran reported he could 
only walk a half block without foot pain.  His history 
included a right foot bunionectomy and surgery on the medial 
aspect of the hind foot.  He had not had any surgery on his 
left foot.  Physical examination found tender metatarsals and 
"bilateral planovalgus of the feet with medial prominence of 
the talus bone, valgus heels" upon standing.  The examiner 
noted he had cocked up toes, supple flat feet, with arches 
when sitting.  X-rays of the left foot showed a small plantar 
calcaneal spur and mild degenerative joint disease at the 
first metatarsophalangeal joint and hallux valgus, while x-
rays of the right foot showed mild degenerative joint disease 
at the metatarsophalangeal joint.

In December 2003, the veteran noted that the orthotics in his 
shoes helped somewhat "but he slip[ped] off the lateral edge 
of the device [causing] some pain in the ball of his foot."  
Physical examination revealed decreased medial arch height; 
slight flatfoot varus along with significant metatarsal 
primus elevatus on the right foot, but not the left; pain to 
direct palpation of slightly prominent metatarsal heads, but 
no pain to palpation of the insertion of the plantar fascial 
band.  Orthotic devices fit the contour of the right foot 
well, but "appear[ed] to be posted in [right foot] varus."  
It was noted that his plantar fasciitis was resolving.

An August 2004 VA treatment record notes the podiatrist added 
a plastizote top cover to the veteran's inserts with 
metatarsal pad.  It was recommended that if the Plastizote 
inserts caused arch pain, he should switch his orthotics into 
extra depth shoes.  Physical examination revealed a decreased 
medial arch, laterally deviated hallux right, and dorsally 
contracted digits bilaterally.

On September 2004 VA examination the veteran reported he 
could only walk about twenty-five feet before pain 
interfered, and said he could probably handle walking a total 
of 125 feet with stops in between.  He had walked with a cane 
for the last five years and worn special shoes for the last 
year.  He noted he has worn some form of arch support since 
his discharge from service.  The examiner provided his 
physical examination findings:

There is some mild limitation, dorsiflexion of 
the right ankle, not able to dorsiflex the right 
big toe to even over neutral.  Good plantar 
flexion of the right foot.  Left foot is somewhat 
flatter in the arch compared to the right, but is 
significant.  Both feet tend to wing out on 
weight bearing with the medial ankles seeming to 
drop more medially on weight bearing.  He has 
some good plantar flexion in the left foot, some 
weakness of dorsiflexion of the left foot, but 
the big toe on the left seems to be strong. . . . 
When he is on his feet, he walks with both feet 
pointing outward, with a slow gait, noting pain 
with each step.  Particularly noted on weight 
bearing is a severe flattening of both arches, 
definitely worse on the left. . . .  X-ray of 
both feet taken today [show] evidence of valgus 
deformity with flat foot configuration 
bilaterally.  There is some evidence of some 
spurs of the heel on both sides.  The patient 
also appears to have developed some general 
arthritis, limiting his ability to even get out 
of the chair and definitely adding to his 
inability to ambulate with ease. . . .  Patient 
has significant limitation in any activities, 
whether walking for enjoyment, pleasure, going 
from place to place, getting in or out of a car, 
or even walking in a limited basis in his small 
home surroundings.  It's obvious that he couldn't 
maintain any gainful employment for several years 
because of these issues.

An October 2004 VA treatment record notes the 
veteran's extremities have trace edema.

C.	Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pes planus is rated under Code 5276, which provides that 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances, 
is rated 50 percent.  Severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities, is rated 
30 percent.  38 C.F.R. § 4.71a.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


D.	Analysis

The medical evidence does not show that the veteran has 
pronounced (or more than severe) flatfoot.  There is no 
medical evidence that the veteran has extreme tenderness of 
the plantar surfaces, marked inward displacement (note 
examination showed valgus deformity or "wing out").  Severe 
spasm of the Achilles tendon on manipulation has not been 
noted.  X-rays taken at the September 2004 VA examination 
provided objective evidence of outward deformity with 
flatfoot configuration bilaterally, but it was not noted to 
be pronounced.  It was noted that the veteran had pain on 
use, walked with his feet pointing outward, and had a severe 
flattening of both arches (the left foot being worse) upon 
weight bearing.  In October 2004 a VA podiatrist noted trace 
swelling.  However, these findings are all consistent with 
the criteria for the severe flatfoot, which if bilateral, as 
here, warrants the 30 percent rating already assigned.  

Finally, the evidence of record also shows that special shoes 
and orthotics do provide improvement:  In April 2000, the 
veteran reported that orthotics worked well, but that he did 
not wear them very often.  In November 2001, he noted they 
helped with stability and reduced pain, but that walking 
still caused some discomfort.  In December 2003 he stated 
that the orthotics helped somewhat.  At his September 2004 VA 
examination, the veteran noted that he had been wearing 
special shoes for the last year, but did not specify whether 
they were helping his pain.  Thus, the evidence does not show 
that the veteran's pes planus is "not improved by orthopedic 
shoes or appliances," but rather shows that orthopedic shoes 
have been at least somewhat helpful.  Since the evidence of 
record most clearly proximates a 30 percent rating and there 
is no evidence of contrary findings, a higher (50) percent 
rating under Code 5276 is not warranted.  See 38 C.F.R. 
§ 4.7.

Regarding the veteran's complaints of pain, the 30 percent 
rating criteria for Code 5276 specifically encompass pain on 
use accentuated, and a separate rating on that basis is not 
warranted. 

Furthermore, the disability picture presented is neither 
exceptional nor unusual so as to render impractical the 
application of the regular schedular standards, and require 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the evidence that 
the bilateral pes planus has required frequent 
hospitalizations or caused marked interference with 
employment.  

The preponderance of the evidence is against this claim; 
hence, it must be denied.


ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


